DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
Applicant's amendments filed 12/11/2020 to claims 1 and 4 have been entered. Claims 2, 3, and 5 have been canceled. Claims 6-16 have been added. Claims 1, 4, and 6-16 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. 
The instant claim amendments and arguments regarding unexpected results have overcome the obviousness rejections of record, which are withdrawn. Particularly, see the arguments on pages 5-6 of the reply.
Additional pertinent prior art is made of record with this Office Action, which neither anticipates nor renders the claims prima facie obvious either alone or with any reference made of record.
Any other rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Conclusion
Claims 1, 4, and 6-16 are allowed.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653